PER CURIAM.
Leroy M. Thurston, Jr., appeals the district court’s order denying relief on his civil action. We have reviewed the record and find no reversible error. Accordingly, we deny Thurston’s motion for counsel and affirm on the reasoning of the district court. See Thurston v. Beskins, No. CA-03-61 (W.D.Va. Nov. 24, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED